Exhibit 10.23

EXECUTION COPY

GUARANTY AND SECURITY AGREEMENT

Dated as of December 20, 2010

by

EINSTEIN NOAH RESTAURANT GROUP, INC.,

as the Borrower,

and

EACH OTHER GRANTOR

FROM TIME TO TIME PARTY HERETO

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

DEFINED TERMS

     1   

Section 1.1

  

Definitions

     1   

Section 1.2

  

Certain Other Terms

     5   

ARTICLE II

  

GUARANTY

     6   

Section 2.1

  

Guaranty

     6   

Section 2.2

  

Limitation of Guaranty

     7   

Section 2.3

  

Contribution

     7   

Section 2.4

  

Authorization; Other Agreements

     7   

Section 2.5

  

Guaranty Absolute and Unconditional

     8   

Section 2.6

  

Waivers

     9   

Section 2.7

  

Reliance

     9   

Section 2.8

  

Subordination

     10   

ARTICLE III

  

GRANT OF SECURITY INTEREST

     10   

Section 3.1

  

Collateral

     10   

Section 3.2

  

Grant of Security Interest in Collateral

     11   

ARTICLE IV

  

Representations and Warranties

     11   

Section 4.1

  

Title; No Other Liens

     11   

Section 4.2

  

Perfection and Priority

     11   

Section 4.3

  

Pledged Collateral

     12   

Section 4.4

  

Instruments and Tangible Chattel Paper Formerly Accounts

     13   

Section 4.5

  

Intellectual Property

     13   

Section 4.6

  

Commercial Tort Claims

     13   

Section 4.7

  

Specific Collateral

     13   

Section 4.8

  

Enforcement

     13   

ARTICLE V

  

Covenants

     14   

Section 5.1

  

Maintenance of Perfected Security Interest; Further Documentation and Consents

     14   

Section 5.2

  

Pledged Collateral

     15   

Section 5.3

  

Accounts

     16   

Section 5.4

  

Commodity Contracts

     16   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 5.5

  

Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper

     17   

Section 5.6

  

Intellectual Property

     18   

Section 5.7

  

Notices

     19   

Section 5.8

  

Notice of Commercial Tort Claims

     19   

Section 5.9

  

Controlled Securities Account

     19   

Section 5.10

  

Operating Accounts

     20   

Section 5.11

  

Collateral in the Possession of a Bailee

  

ARTICLE VI

  

Remedial Provisions

     20   

Section 6.1

  

Code and Other Remedies

     20   

Section 6.2

  

Accounts and Payments in Respect of General Intangibles

     23   

Section 6.3

  

Pledged Collateral

     24   

Section 6.4

  

Proceeds to be Turned over to and Held by the Administrative Agent

     25   

Section 6.5

  

Sale of Pledged Collateral

     26   

Section 6.6

  

Deficiency

     27   

ARTICLE VII

  

The Administrative Agent

     27   

Section 7.1

  

The Administrative Agent’s Appointment as Attorney-in-Fact

     27   

Section 7.2

  

Authorization to File Financing Statements

     29   

Section 7.3

  

Authority of the Administrative Agent

     29   

Section 7.4

  

Duty; Obligations and Liabilities

     29   

ARTICLE VIII

  

Miscellaneous

     30   

Section 8.1

  

Reinstatement

     30   

Section 8.2

  

Independent Obligations

     31   

Section 8.3

  

No Waiver by Course of Conduct

     31   

Section 8.4

  

Amendments in Writing

     31   

Section 8.5

  

Additional Grantors; Additional Pledged Collateral

     31   

Section 8.6

  

Marshaling

     32   

Section 8.7

  

Notices

     32   

Section 8.8

  

Successors and Assigns

     32   

Section 8.9

  

Counterparts

     32   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 8.10

  

Severability

     33   

Section 8.11

  

Governing Law

     33   

Section 8.12

  

Waiver of Jury Trial

     33   

 

iii



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annex 1

  

Form of Pledge Amendment

Annex 2

  

Form of Joinder Agreement

Annex 3

  

Form of Intellectual Property Security Agreement

Schedule 1

  

Commercial Tort Claims

Schedule 2

  

Pledged Collateral

 

iv



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT, dated as of December 20, 2010, by Einstein Noah
Restaurant Group, Inc., a Delaware corporation (the “Borrower”) and each of the
other entities listed on the signature pages hereof or that becomes a party
hereto pursuant to Section 8.5 (together with the Borrower, the “Grantors”), in
favor of Bank of America, N.A., as administrative agent (in such capacity,
together with its successors and permitted assigns, the “Administrative Agent”)
for the Lenders and each other Secured Party.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement dated as of December 20, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the other Loan Parties
party thereto, the Lenders, the L/C Issuer, the Swing Line Lender and the
Administrative Agent, the Lenders, the L/C Issuer and the Swing Line Lender have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;

WHEREAS, each Grantor (other than the Borrower) has agreed to guaranty the
Obligations of the Borrower;

WHEREAS, each Grantor has agreed to grant a security interest in favor of the
Administrative Agent, for the benefit of the Secured Parties, in substantially
all of its assets to secure the Obligations;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders, the L/C
Issuer and the Swing Line Lender to make their respective extensions of credit
to the Borrower under the Credit Agreement that the Grantors shall have executed
and delivered this Agreement to the Administrative Agent.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuer, the Swing Line Lender and the Administrative Agent to enter into the
Credit Agreement and to induce the Lenders, the L/C Issuer and the Swing Line
Lender to make their respective extensions of credit to the Borrower thereunder,
each Grantor hereby agrees with the Administrative Agent as follows:

ARTICLE I

DEFINED TERMS

Section 1.1 Definitions. (a) Capital terms used herein (including above) without
definition are used as defined in the Credit Agreement.

 

1



--------------------------------------------------------------------------------

(b) Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

(c) The following terms shall have the following meanings:

“Agreement” means this Guaranty and Security Agreement.

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to an Account Control Agreement reasonably satisfactory to the
Administrative Agent.

“Collateral” has the meaning specified in Section 3.1.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
Account Control Agreement reasonably satisfactory to the Administrative Agent.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any applicable Law in or relating to copyrights and all
mask work, database and design rights, whether or not registered or published,
all registrations and recordations thereof and all applications in connection
therewith.

“Excluded Equity” means (i) any voting stock in excess of 66% of the outstanding
voting stock of any Foreign Subsidiary, which, pursuant to the terms of the
Credit Agreement, is not required to guaranty the Obligations and (ii) any
treasury stock of the Borrower to the extent constituting margin stock (within
the meaning of Regulation U of the FRB). For the purposes of this definition,
“voting stock” means, with respect to any issuer, the issued and outstanding
shares of each class of Stock of such issuer entitled to vote (within the
meaning of Treasury Regulations § 1.956-2(c)(2)).

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation entered into by any Grantor (A) that
prohibits or requires the consent of any Person other than the Borrower and its
Affiliates which has not been obtained as a condition to the creation by such
Grantor of a Lien on any right, title or interest in such permit, license or
Contractual Obligation or any Equity Interest related thereto or (B) to the
extent that any applicable Law prohibits the creation of a Lien thereon, but
only, with respect to the prohibition in (A) and (B), to the extent, and for as
long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC or any other applicable Law, (iii) any
“intent to use” Trademark application prior to the filing of a “Statement of
Use” or an “Amendment

 

2



--------------------------------------------------------------------------------

to Allege Use” with respect thereto, solely to the extent the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable Law, and (iv) (a) employee
benefit trust accounts specifically and exclusively used in connection with
employee benefit claims, so long as the balance therein does not exceed as of
any date of determination a Grantor’s estimate of employee benefit claims to be
paid in the remaining portion of such fiscal year (or, with respect to any date
of determination in the last fiscal month of any fiscal year, a Grantor’s
estimate of employee benefit claims to be paid in the remaining portion of such
fiscal year and during the next succeeding fiscal year) from such date of
determination and (b) deposit accounts specifically and exclusively used for
payroll, payroll taxes and other employee wage payments to or for a Grantor’s
employees; provided, however, “Excluded Property” shall not include any
proceeds, products, substitutions or replacements of Excluded Property (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property).

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor (other than the Borrower).

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any applicable Law
and all IP Ancillary Rights relating thereto, including all Copyrights, Patents,
Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any applicable Law in or relating to internet
domain names.

 

3



--------------------------------------------------------------------------------

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of such Grantor’s business.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any applicable Law in or relating to letters patent and
applications therefor.

“Pledged Certificated Stock” means all certificated securities and any other
Equity Interests of any Person evidenced by a certificate, instrument or other
similar document (as defined in the UCC), in each case owned by any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, including, without limitation, all Equity Interests
listed on Schedule 2.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 2, issued by the obligors named therein.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Equity Interests of any Person that is
not Pledged Certificated Stock, including all right, title and interest of any
Grantor as a limited or general partner in any partnership not constituting
Pledged Certificated Stock or as a member of any limited liability company, all
right, title and interest of any Grantor in, to and under any Organization
Document of any partnership or limited liability company to which it is a party,
and any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, including in each case those interests set forth on
Schedule 2, to the extent such interests are not certificated.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Termination Date” means the date upon which (a) the Aggregate Commitments are
terminated, (b) all Obligations have been satisfied and paid in full in cash
(other than indemnification claims that have not been asserted) and (c) the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which

 

4



--------------------------------------------------------------------------------

Cash Collateral in respect of such Letters of Credit has been provided or
alternate arrangements reasonably satisfactory to the Administrative Agent and
the L/C Issuer shall have been made).

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any applicable Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any applicable Law in or relating to trade
secrets.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Law, any of the attachment, perfection or
priority of Administrative Agent’s or any other Secured Party’s security
interest in any Collateral is governed by the Uniform Commercial Code of a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.2 Certain Other Terms.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The terms “herein”, “hereof”
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section or clause in this Agreement. References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement. Where the context requires,
provisions relating to any Collateral when used in relation to a Grantor shall
refer to such Grantor’s Collateral or any relevant part thereof.

(b) Other Interpretive Provisions.

(i) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer

 

5



--------------------------------------------------------------------------------

to this Agreement as a whole and not to any particular provision of this
Agreement.

(iii) Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”

(iv) Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(v) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

(vi) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE II

GUARANTY

Section 2.1 Guaranty. To induce the Lenders to make the Loans, the L/C Issuer to
Issue Letters of Credit and each other Secured Party to make credit available to
or for the benefit of one or more Grantors, each Guarantor hereby, jointly and
severally, absolutely, unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, the full and punctual payment when due,
whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance with any Loan Document, of all the
Obligations of the Borrower whether existing on the date hereof or hereinafter
incurred or created (the “Guaranteed Obligations”). This Guaranty by each
Guarantor hereunder constitutes a guaranty of payment and not of collection.

 

6



--------------------------------------------------------------------------------

Section 2.2 Limitation of Guaranty. Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor shall be liable hereunder shall not exceed the
maximum amount for which such Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under applicable Law relating to fraudulent conveyance or fraudulent
transfer (including the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act and Section 548 of title 11 of the United States Code or
any applicable provisions of comparable applicable Law) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Guaranty for
purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.3 and, for purposes of such analysis, give
effect to any discharge of intercompany debt as a result of any payment made
under the Guaranty.

Section 2.3 Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guaranteed Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Loans and other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date.

Section 2.4 Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

(a) (i) subject to compliance, if applicable, with Section 10.01 of the Credit
Agreement, modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

 

7



--------------------------------------------------------------------------------

(d) (i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Borrower or any Guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof in accordance with
applicable Law; and

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

Section 2.5 Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guaranty, in each case except as
otherwise agreed in writing by the Administrative Agent):

(a) the invalidity or unenforceability of any obligation of the Borrower or any
Guarantor under any Loan Document or any other agreement or instrument relating
thereto (including any amendment, consent or waiver thereto), or any security
for, or other guaranty of, any Guaranteed Obligation or any part thereof, or the
lack of perfection or continuing perfection or failure of priority of any
security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any Guarantor or other action to enforce the
same or (ii) any action to enforce any Loan Document or any Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Borrower, any Guarantor or any
Subsidiary of any Loan Party or any procedure, agreement, order, stipulation,
election, action or omission thereunder, including any discharge or disallowance
of, or bar or stay against collecting, any Guaranteed Obligation (or any
interest thereon) in or as a result of any such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an

 

8



--------------------------------------------------------------------------------

Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any applicable
Law; or

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Borrower, any
Guarantor or any Subsidiary of any Loan Party, in each case other than the
payment in full of the Guaranteed Obligations.

Section 2.6 Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defense arising by reason of any disability or other defense of the Borrower or
any Guarantor. Each Guarantor further unconditionally and irrevocably agrees
that, until the Termination Date, it will not (x) enforce or otherwise exercise
any right of subrogation or any right of reimbursement or contribution or
similar right against the Borrower or any Guarantor by reason of any Loan
Document or any payment made thereunder or (y) assert any claim, defense, setoff
or counterclaim it may have against any other Loan Party or set off any of its
obligations to such other Loan Party against obligations of such Loan Party to
such Guarantor; provided that if any amounts are paid to any Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Administrative Agent for the benefit of the Secured Parties to reduce the amount
of the Guaranteed Obligations, whether matured or unmatured. No obligation of
any Guarantor hereunder shall be discharged other than by complete performance.

Section 2.7 Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrower, each other Guarantor
and any other guarantor, maker or endorser of any Guaranteed Obligation or any
part thereof, and of all other circumstances bearing upon the risk of nonpayment
of any Guaranteed Obligation or any part thereof that diligent inquiry would
reveal, and each Guarantor hereby agrees that no Secured Party shall have any
duty to advise any Guarantor of information known to it regarding such condition
or any such circumstances. In the event any Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, such Secured Party shall be under no obligation to
(a) undertake any investigation not a part of its regular business routine,
(b) disclose any information that such Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to

 

9



--------------------------------------------------------------------------------

maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor

Section 2.8 Subordination. Each Guarantor hereby subordinates the payment of all
obligations and Indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Administrative Agent or any
other Secured Party or resulting from such Guarantor’s performance under this
Guaranty, to the indefeasible payment in full in cash of all Guaranteed
Obligations. If the Administrative Agent so requests, any such obligation or
Indebtedness of the Borrower to any Guarantor shall be enforced and performance
received by the applicable Guarantor as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Administrative Agent for the benefit
of the Secured Parties on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of such Guarantor under this
Agreement.

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1 Collateral. For the purposes of this Agreement, all of the following
property, wherever located, now owned or at any time hereafter acquired by a
Grantor or in which a Grantor now has or at any time in the future may acquire
any right, title or interests is collectively referred to as the “Collateral”:

(a) all accounts, all monies, cash, Cash Equivalents, chattel paper (whether
tangible or electronic), deposit accounts, documents (including, if applicable,
electronic documents), goods, equipment, general intangibles (including all
payment intangibles), instruments (including promissory notes), inventory,
investment property, securities, letter of credit rights (whether or not
evidenced by a writing), insurance claims, contract rights or rights to the
payment of money, and any supporting obligations related to any of the
foregoing;

(b) the commercial tort claims described on Schedule 1 and on any supplement
thereto received by the Administrative Agent pursuant to Section 5.8;

(c) all books and records pertaining to the other property described in this
Section 3.1;

(d) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor

 

10



--------------------------------------------------------------------------------

or as to which such Grantor may have any right or power, including but not
limited to cash, Cash Equivalents and investment property;

(e) all other goods (including but not limited to fixtures), personal property
and fixture property of such Grantor, whether tangible or intangible and
wherever located; and

(f) to the extent not otherwise included, all products, proceeds, substitutions
and replacements of the foregoing;

provided, however, that the term “Collateral” shall not include any Excluded
Property until such time as such Excluded Property ceases to be Excluded
Property.

Section 3.2 Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations
and the Guaranteed Obligations of such Grantor (the “Secured Obligations”),
hereby mortgages, pledges and hypothecates to the Administrative Agent for the
benefit of the Secured Parties, and grants to the Administrative Agent, for the
benefit of the Secured Parties, a Lien on and security interest in, all of its
right, title and interest in, to and under the Collateral of such Grantor.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuer and the Administrative Agent to enter into
the Loan Documents, each Grantor hereby represents and warrants each of the
following to the Administrative Agent, the Lenders, the L/C Issuer, the Swing
Line Lender and the other Secured Parties:

Section 4.1 Title; No Other Liens. Except for the Lien granted to the
Administrative Agent pursuant to this Agreement and other Liens permitted by
Section 7.01 of the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. Such Grantor
(a) is the record and beneficial owner of the Collateral pledged by it hereunder
and (b) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any other Lien. For
the avoidance of doubt, it is understood and agreed that any Grantor may, as
part of its business, grant licenses to third parties to use Intellectual
Property owned or developed by a Grantor to the extent permitted under the
Credit Agreement.

Section 4.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing first-priority perfected
security interest in favor of the Administrative Agent in all Collateral

 

11



--------------------------------------------------------------------------------

subject to Liens permitted by Section 7.01 of the Credit Agreement and, for the
following Collateral, to the occurrence of the following: (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filing of completed and duly
authorized financing statements under the UCC in favor of the Administrative
Agent in the jurisdiction where each Grantor is organized, describing the
Collateral and containing any other information required by part 5 of Article 9
of the UCC, (ii) with respect to any deposit account, securities account or any
Pledged Investment Property not in certificated form, the execution of Account
Control Agreements, (iii) in the case of all Copyrights, Trademarks and Patents
for which UCC filings are insufficient, all appropriate filings with the
Applicable IP Office, (iv) in the case of letter-of-credit rights that are not
supporting obligations of Collateral, the execution of an agreement granting
control to the Administrative Agent over such letter-of-credit rights, (v) in
the case of electronic chattel paper, the completion of all steps necessary to
grant control to the Administrative Agent over such electronic chattel paper,
(vi) in the case of Vehicles, the actions required under subsection 5.1(e),
(vii) in the case of all Pledged Certificated Stock, Pledged Debt Instruments
and Pledged Investment Property, the delivery thereof to the Administrative
Agent of such Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property consisting of instruments and certificates, in each case
properly endorsed for transfer to the Administrative Agent or in blank, and
(viii) in the case of all other instruments and tangible chattel paper that are
not Pledged Certificated Stock, Pledged Debt Instruments or Pledged Investment
Property, the delivery thereof to the Administrative Agent of such instruments
and tangible chattel paper. Except as set forth in this Section 4.2, each
Grantor represents and warrants that all actions by such Grantor necessary to
protect and perfect the Lien granted hereunder on the Collateral have been duly
taken by such Grantor.

Section 4.3 Pledged Collateral. (a) The Pledged Stock pledged by such Grantor
hereunder (a) on the date hereof is listed on Schedule 2 and constitutes that
percentage of the issued and outstanding Equity Interests of all classes of each
issuer thereof as set forth on Schedule 2, (b) has been duly authorized, validly
issued and is fully paid and nonassessable (or the equivalent thereof) and
(c) constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms.

(b) As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to the Administrative Agent in
accordance with subsection 5.2(a).

(c) Upon the occurrence and during the continuance of an Event of Default, upon
demand by the Administrative Agent, the Administrative Agent shall be entitled
to exercise all of the rights of the Grantor granting the security interest in
any Pledged Stock, and a transferee or assignee of such Pledged Stock shall
become a holder

 

12



--------------------------------------------------------------------------------

of such Pledged Stock to the same extent as such Grantor and be entitled to
participate in the management of the issuer of such Pledged Stock and, upon the
transfer of the entire interest of such Grantor, such Grantor shall, by
operation of law, cease to be a holder of such Pledged Stock.

Section 4.4 Instruments and Tangible Chattel Paper Formerly Accounts. No amount
payable to such Grantor under or in connection with any account is evidenced by
any instrument or tangible chattel paper that has not been delivered to the
Administrative Agent, properly endorsed for transfer, to the extent delivery is
required by subsection 5.5(a).

Section 4.5 Intellectual Property. On the Closing Date, all Material
Intellectual Property owned by such Grantor is valid, in full force and effect,
subsisting, unexpired and enforceable, and no Material Intellectual Property has
been abandoned. No breach or default of any material IP License shall be caused
by any of the following, and none of the following shall materially limit or
impair the ownership, use, validity or enforceability of, or any rights of such
Grantor in, any Material Intellectual Property owned or licensed by such
Grantor: (i) the consummation of the transactions contemplated by any Loan
Document or (ii) any existing holding, decision, judgment or order rendered by
any Governmental Authority. There are no pending (or, to the knowledge of such
Grantor, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes against such Grantor challenging the
ownership, use, validity, enforceability of, or such Grantor’s rights in, any
Material Intellectual Property owned or licensed by such Grantor. To such
Grantor’s knowledge, no Person has been or is infringing, misappropriating,
diluting, violating or otherwise materially impairing any Material Intellectual
Property owned or licensed by such Grantor. Such Grantor, and to such Grantor’s
knowledge each other party thereto, is not in material breach or default of any
material IP License.

Section 4.6 Commercial Tort Claims. The only commercial tort claims of any
Grantor existing on the date hereof (regardless of whether the amount, defendant
or other material facts can be determined) are those listed on Schedule 1, which
sets forth such information separately for each Grantor.

Section 4.7 Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut. None of any Grantor’s account debtors or other
Persons obligated on any of the Collateral is a Governmental Authority covered
by the Federal Assignment of Claims Act or similar Law in respect of such
Collateral.

Section 4.8 Enforcement. No approval from, consent of, notice to or filing with
any Governmental Authority or any other Person is required for the exercise by
the Administrative Agent of its rights (including voting rights)

 

13



--------------------------------------------------------------------------------

provided for in this Agreement or the enforcement of remedies in respect of the
Collateral pursuant to this Agreement, including the transfer of any Collateral,
except (i) in connection with the disposition of any portion of the Pledged
Collateral, as may be required by laws affecting the offering and sale of
securities generally, (ii) in connection with the Disposition of any goods or
fixtures located at any leased premises of any Grantor, approvals that may be
required to be obtained from any bailees or landlords to collect such goods or
fixtures from such leased premises to the extent a collateral access agreement
in favor of the Administrative Agent has not been obtained or (iii) as may
otherwise be required by Law.

ARTICLE V

COVENANTS

Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Commitment remains outstanding (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted):

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents.

(a) Such Grantor shall (i) not, in any material respect, use or permit any
Collateral to be used unlawfully or in violation of any provision of any Loan
Document, any applicable Law or any policy of insurance covering the Collateral
and (ii) not enter into any Contractual Obligation or undertaking restricting
the right or ability of such Grantor or the Administrative Agent to transfer any
Collateral, unless expressly permitted by Section 7.09 of the Credit Agreement.

(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected first-priority security interest having at least the priority
described in Section 4.2 (unless the Loan Documents expressly permit such
Grantor not to so maintain) and shall defend such security interest and such
priority against the claims and demands of all Persons (other than Persons
holding Liens permitted under Section 7.01 of the Credit Agreement).

(c) Such Grantor shall furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other documents in connection with the Collateral, in each case if and as
the Administrative Agent may reasonably request, all in reasonable detail and in
form and substance reasonably satisfactory to the Administrative Agent.

(d) At any time and from time to time, upon the reasonable request of the
Administrative Agent, such Grantor shall, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, (i)

 

14



--------------------------------------------------------------------------------

promptly and duly execute and deliver, and have recorded, such further
documents, including an authorization to file (or, as applicable, the filing) of
any financing statement or amendment under the UCC (or other filings under
similar applicable Laws) in effect in any jurisdiction with respect to the
security interest created hereby and (ii) take such further action as the
Administrative Agent may reasonably request, including (A) using its
commercially reasonable efforts to secure all approvals necessary or appropriate
for the assignment to or for the benefit of the Administrative Agent of any
Contractual Obligation that is not Excluded Property, including any IP License,
held by such Grantor and to enforce the security interests granted hereunder and
(B) executing and delivering any Account Control Agreements with respect to
deposit accounts and securities accounts to the extent required under
Section 6.16 of the Credit Agreement. Notwithstanding the foregoing, in no
circumstance shall any Grantor be required to obtain landlord consents or
waivers relating to any real property leased or rented by any Grantor.

(e) If reasonably requested by the Administrative Agent, the Grantor shall
arrange for the Administrative Agent’s first priority security interest to be
noted on the certificate of title of each Vehicle and shall file any other
necessary documentation in each jurisdiction that the Administrative Agent shall
deem advisable to perfect its security interests in any Vehicle.

(f) To ensure that a Lien and security interest is granted on any of the
Excluded Property set forth in clause (ii) of the definition of “Excluded
Property”, such Grantor shall use its commercially reasonable efforts to obtain
any required consents from any Person with respect to any permit or license or
any Contractual Obligation with such Person entered into by such Grantor that
requires such consent as a condition to the creation by such Grantor of a Lien
on any right, title or interest in such permit, license or Contractual
Obligation or any Equity Interests relating thereto.

Section 5.2 Pledged Collateral. (a) Delivery of Pledged Collateral. Such Grantor
shall (i) deliver to the Administrative Agent, in suitable form for transfer and
in form and substance satisfactory to the Administrative Agent, (A) all Pledged
Certificated Stock, (B) all Pledged Debt Instruments (other than with regard to
Indebtedness owing from one Grantor to another Grantor that is disclosed to the
Administrative Agent, except upon the request of the Administrative Agent) and
(C) all certificates and instruments evidencing Pledged Investment Property and
(ii) maintain all other Pledged Investment Property in a Controlled Securities
Account. In case any Grantor shall acquire after the Closing Date (x) any Equity
Interests of any Person constituting Pledged Stock hereunder or (y) any interest
in any instruments evidencing any Indebtedness or other obligation owed to such
Grantor constituting a Pledged Debt Instrument hereunder, in each case, not
listed on Schedule 2 hereto, such Pledged Stock and Pledged Debt Instruments
shall, notwithstanding the Pledged Collateral reflected on Schedule 2, be
subject to the pledge, assignment and security interest granted to the
Administrative Agent under this Agreement and such Grantor shall promptly, and
in any event no later than two (2) Business Days after the date such Pledged
Collateral was so acquired (i) deliver to the

 

15



--------------------------------------------------------------------------------

Administrative Agent forthwith (A) a Pledge Amendment pursuant to Section 8.5(b)
reflecting such newly acquired Pledged Collateral (other than with regard to
Indebtedness owing from one Grantor to another Grantor that is disclosed to the
Administrative Agent, except upon the request of the Administrative Agent), and
(B) any certificates and instruments evidencing such Pledged Collateral (other
than with regard to Indebtedness owing from one Grantor to another Grantor that
is disclosed to the Administrative Agent, except upon the request of the
Administrative Agent), accompanied by transfer powers or other appropriate
instruments of assignment duly executed by such Grantor in blank, in each case,
in form and substance reasonably satisfactory to the Administrative Agent and
(ii) take or cause to be taken such actions, execute and/or deliver or cause to
be executed and/or delivered such documents as the Administrative Agent may
reasonably request pursuant to Sections 6.12 and 6.18 of the Credit Agreement.

(b) Event of Default. During the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice to any Grantor or any of its respective Subsidiaries, to
(i) transfer to or to register in its name or in the name of its nominees any
Pledged Collateral or any Pledged Investment Property and (ii) exchange any
certificate or instrument representing or evidencing any Pledged Collateral or
any Pledged Investment Property for certificates or instruments of smaller or
larger denominations.

(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.

(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would materially impair the
Collateral, adversely affect the interests of the Administrative Agent or any
other Secured Party or be inconsistent with or result in any violation of any
provision of any Loan Document.

Section 5.3 Accounts. Such Grantor shall not, other than in the ordinary course
of business or as otherwise permitted under the Credit Agreement, (a) grant any
extension of the time of payment of any account, (b) compromise or settle any
account for less than the full amount thereof, (c) release, wholly or partially,
any Person liable for the payment of any account, (d) allow any credit or
discount on any account or (e) amend, supplement or modify any account in any
manner that could materially adversely affect the value thereof.

Section 5.4 Commodity Contracts. Such Grantor shall not have any commodity
contract unless it is subject to an Account Control Agreement.

 

16



--------------------------------------------------------------------------------

Section 5.5 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.
(a) If any amount payable under or in connection with any Collateral owned by
such Grantor shall be or become evidenced by an instrument or tangible chattel
paper other than such instrument delivered in accordance with subsection 5.2(a)
and in the possession of the Administrative Agent, such Grantor shall promptly
notify the Administrative Agent thereof, and upon the request of the
Administrative Agent, such Grantor shall mark all such instruments and tangible
chattel paper with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the security interest of Bank of
America, N.A., as Administrative Agent” and, at the request of the
Administrative Agent, shall immediately deliver such instrument or tangible
chattel paper to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent.

(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than the Administrative Agent.

(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
not a supporting obligation of any Collateral, such Grantor shall promptly, and
in any event within two (2) Business Days after becoming a beneficiary, notify
the Administrative Agent thereof and, upon the Administrative Agent’s request,
enter into an agreement with the Administrative Agent, the issuer of such letter
of credit or any nominated person with respect to the letter-of-credit rights
under such letter of credit. Such agreement shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall assign such
letter-of-credit rights to the Administrative Agent and such assignment shall be
sufficient to grant control for the purposes of Section 9-107 of the UCC (or any
similar section under any equivalent UCC). Such agreement shall also direct all
payments thereunder to a Cash Collateral Account. The provisions of the
agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(d) If any amount payable under or in connection with any Collateral owned by
such Grantor shall be or become evidenced by electronic chattel paper, such
Grantor shall promptly notify the Administrative Agent thereof and, upon the
Administrative Agent’s request, take all steps necessary to grant the
Administrative Agent control of all such electronic chattel paper for the
purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

Notwithstanding anything to the contrary in this Section 5.5, no Grantor will be
required to deliver any Instrument or Chattel Paper with a value of $75,000 or
less unless an Event of Default has occurred and is continuing and the
Administrative Agent has requested delivery of such Instrument or Chattel Paper.

 

17



--------------------------------------------------------------------------------

Section 5.6 Intellectual Property. (a) Within 30 days after the date that the
Grantors have updated (or are required to update) Schedule 5.17 to the Credit
Agreement (pursuant to Section 6.02 of the Credit Agreement or with the
Administrative Agent’s consent), such Grantor shall provide the Administrative
Agent notification thereof and, if requested by the Administrative Agent, enter
into a short-form intellectual property security agreement in the form attached
hereto as Annex 3 for any Copyrights, Trademarks, Patents and Internet Domain
Names contained on such updated Schedule 5.17 to the Credit Agreement, all in
accordance with Section 5.6(e), along with any other documents that the
Administrative Agent reasonably requests with respect thereto.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, such Grantor shall (and shall cause all its licensees to) (i) (1)
continue to use each Trademark included in the Material Intellectual Property in
order to maintain such Trademark in full force and effect with respect to each
class of goods for which such Trademark is currently used, free from any claim
of abandonment for non-use, (2) maintain at least the same standards of quality
of products and services offered under such Trademark as are currently
maintained, (3) use such Trademark with the appropriate notice of registration
and all other notices and legends required by applicable Law, (4) not adopt or
use any other Trademark that is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent shall obtain a first-priority
perfected security interest in such other Trademark pursuant to this Agreement
and (ii) not do any act or omit to do any act whereby (w) such Trademark (or any
goodwill associated therewith) may become destroyed, invalidated, impaired or
harmed in any way, (x) any Patent included in the Material Intellectual Property
may become forfeited, misused, unenforceable, abandoned or dedicated to the
public, (y) any portion of the Copyrights included in the Material Intellectual
Property may become invalidated, otherwise impaired or fall into the public
domain or (z) any trade secret that is Material Intellectual Property may become
publicly available or otherwise unprotectable.

(c) Except as would not reasonably be expected to have a Material Adverse
Effect, such Grantor shall notify the Administrative Agent immediately if it
knows, or has reason to know, that any application or registration relating to
any Material Intellectual Property owned or licensed by Grantor has become
forfeited, misused, unenforceable, abandoned or dedicated to the public, or of
any adverse determination or development regarding the validity or
enforceability or such Grantor’s ownership of, interest in, right to use,
register, own or maintain any Material Intellectual Property (including the
institution of, or any such determination or development in, any proceeding
relating to the foregoing in any Applicable IP Office). Such Grantor shall take
all actions that such Grantor deems appropriate under the circumstances in its
reasonable business judgment to maintain and pursue each application (and to
obtain the relevant registration or recordation) and to maintain each
registration and recordation included in the Material Intellectual Property.

(d) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor shall not knowingly do any act or omit to do any act to

 

18



--------------------------------------------------------------------------------

infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto.

(e) Upon the Administrative Agent’s request, such Grantor shall execute and
deliver to the Administrative Agent in form and substance reasonably acceptable
to the Administrative Agent and suitable for filing in the Applicable IP Office
the short-form intellectual property security agreements in the form attached
hereto as Annex 3 for all Copyrights, Trademarks, Patents, Internet Domain Names
and IP Licenses of such Grantor (together with appropriate supporting
documentation as may be reasonably requested by the Administrative Agent).

Section 5.7 Notices. Such Grantor shall promptly notify the Administrative Agent
in writing of its acquisition of any interest hereafter in property that is of a
type where a security interest or lien must be or may be registered, recorded or
filed under, or notice thereof given under, any federal statute or regulation.

Section 5.8 Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire any interest in any commercial tort claim (whether from another
Person or because such commercial tort claim shall have come into existence) in
excess of $75,000, (i) such Grantor shall, immediately upon such acquisition,
deliver to the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent, a notice of the existence and nature
of such commercial tort claim and a supplement to Schedule 1 containing a
specific description of such commercial tort claim, (ii) Section 3.1 shall apply
to such commercial tort claim and (iii) such Grantor shall execute and deliver
to the Administrative Agent, in each case in form and substance satisfactory to
the Administrative Agent, any document, and take all other action, deemed by the
Administrative Agent to be reasonably necessary or appropriate for the
Administrative Agent to obtain, on behalf of the Secured Parties, a perfected
security interest having at least the priority set forth in Section 4.2 in all
such commercial tort claims. Any supplement to Schedule 1 delivered pursuant to
this Section 5.8 shall, after the receipt thereof by the Administrative Agent,
become part of Schedule 1 for all purposes hereunder other than in respect of
representations and warranties made prior to the date of such receipt.

Section 5.9 Controlled Securities Account. Upon the Administrative Agent’s
request, each Grantor shall deposit all of its Cash Equivalents in securities
accounts that are Controlled Securities Accounts; provided, however, that the
Administrative Agent agrees not to exercise any such rights under any Account
Control Agreement unless an Event of Default has occurred and is continuing.

 

19



--------------------------------------------------------------------------------

Section 5.10 Operating Accounts. For each deposit, commodities and securities
accounts that any Grantor, now or at any time hereafter, opens or maintains,
such Grantor shall, to the extent required under Section 6.16 of the Credit
Agreement, pursuant to an Account Control Agreement in form and substance
reasonably satisfactory to the Administrative Agent, cause the depositary bank,
commodities intermediary or securities intermediary, as applicable, to agree to
comply without further consent of any Grantor, at any time with instructions
from the Administrative Agent to such Person directing the disposition of funds
from time to time credited to such deposit account, commodities account or
securities account; provided, however, that the Administrative Agent agrees not
to exercise any such rights under any Account Control Agreement unless an Event
of Default has occurred and is continuing.

ARTICLE VI

REMEDIAL PROVISIONS

Section 6.1 Code and Other Remedies.

(a) UCC Remedies. During the continuance of an Event of Default, the
Administrative Agent may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to any Secured Obligation, all rights and
remedies of a secured party under the UCC or any other applicable Law.

(b) Disposition of Collateral. Without limiting the generality of the foregoing,
the Administrative Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by Law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the continuance of any Event of Default (personally or through
its agents, representatives or attorneys), (i) enter upon the premises where any
Collateral is located, without any obligation to pay rent, through self-help,
without judicial process, without first obtaining a final judgment or giving any
Grantor or any other Person notice or opportunity for a hearing on the
Administrative Agent’s claim or action, (ii) collect, receive, appropriate and
realize upon any Collateral and (iii) sell, assign, convey, transfer, grant
option or options to purchase and deliver any Collateral (enter into Contractual
Obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Administrative Agent shall have the
right, upon any such public sale or sales and, to the extent permitted by the
UCC and other applicable Laws, upon any such private sale, to purchase the whole
or any part of the Collateral so sold, free of any right or equity of redemption
of any Grantor, which right or equity is hereby waived and released.

 

20



--------------------------------------------------------------------------------

(c) Management of the Collateral. Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at the Administrative Agent’s request,
it shall assemble the Collateral and make it available to the Administrative
Agent at places that the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere, (ii) without limiting the foregoing,
the Administrative Agent also has the right to require that each Grantor store
and keep any Collateral pending further action by the Administrative Agent and,
while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until the Administrative
Agent is able to sell, assign, convey or transfer any Collateral, the
Administrative Agent shall have the right to hold or use such Collateral to the
extent that it deems appropriate for the purpose of preserving the Collateral or
its value or for any other purpose deemed appropriate by the Administrative
Agent and (iv) the Administrative Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of the Administrative Agent’s remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. The Administrative Agent shall not have any
obligation to any Grantor to maintain or preserve the rights of any Grantor as
against third parties with respect to any Collateral while such Collateral is in
the possession of the Administrative Agent.

(d) Application of Proceeds. The Administrative Agent shall apply the cash
proceeds of any action taken by it pursuant to this Section 6.1, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and any
other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Credit Agreement.

(e) Direct Obligation. Neither the Administrative Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, any Grantor, any other Loan Party or any other Person with
respect to the payment of the Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of the Administrative Agent and
any other Secured Party under any Loan Document shall be cumulative, may be
exercised individually or concurrently and not exclusive of any other rights or
remedies provided by any applicable Law. To the extent it may lawfully do so,
each Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Administrative Agent or
any other Secured Party, any valuation, stay, appraisement, extension,
redemption or similar Laws and any and all rights or defenses it may have as a
surety, now or hereafter existing, arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of any
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

21



--------------------------------------------------------------------------------

(f) Commercially Reasonable. To the extent that applicable Laws impose duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is not commercially
unreasonable for the Administrative Agent or any Secured Party to do any of the
following:

(i) fail to incur any costs, expenses or other liabilities reasonably deemed by
the Administrative Agent to be significant to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;

(ii) fail to obtain permits, approvals or other consents, for access to any
Collateral to sell or for the collection or sale of any Collateral, or, if not
required by applicable Law, fail to obtain permits, approvals or other consents
for the collection or disposition of any Collateral;

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by the
Administrative Agent, obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Administrative Agent in the
collection or disposition of any Collateral, or utilize Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capacity of doing so, or that match buyers and sellers
of assets to dispose of any Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii) purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of any

 

22



--------------------------------------------------------------------------------

Collateral or to provide to the Administrative Agent a guaranteed return from
the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on the Administrative
Agent or any Secured Party that would not have been granted or imposed by this
Agreement or by applicable Law in the absence of this Section 6.1.

(g) IP and Use Licenses. For the purpose of enabling the Administrative Agent to
exercise rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) at such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, (i) an
irrevocable, nonexclusive, worldwide license (exercisable without payment of
royalty or other compensation to such Grantor), including in such license the
right to sublicense, use and practice any Intellectual Property now owned or
hereafter acquired by such Grantor and access to all media in which any of the
licensed items may be recorded or stored and to all Software and programs owned
or so licensable by such Grantor used for the compilation or printout thereof
and (ii) an irrevocable license (without payment of rent or other compensation
to such Grantor) to use, operate and occupy all real property owned, operated,
leased, subleased or otherwise occupied by such Grantor.

Section 6.2 Accounts and Payments in Respect of General Intangibles. (a) In
addition to, and not in substitution for, any similar requirement in the Credit
Agreement, if required by the Administrative Agent at any time during the
continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within two (2) Business Days) deposited by such Grantor in
the exact form received, duly indorsed by such Grantor to the Administrative
Agent, in a Cash Collateral Account, subject to withdrawal by the Administrative
Agent as provided in Section 6.4. Until so turned over, such payment shall be
held by such Grantor in trust for the Administrative Agent, segregated from
other funds of such Grantor. Each such deposit of proceeds of accounts and
payments in respect of general intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(b) At any time during the continuance of an Event of Default:

(i) each Grantor shall, upon the Administrative Agent’s request, deliver to the
Administrative Agent all original and other documents

 

23



--------------------------------------------------------------------------------

evidencing, and relating to, the Contractual Obligations and transactions that
gave rise to any account or any payment in respect of general intangibles,
including all original orders, invoices and shipping receipts and notify account
debtors that the accounts or general intangibles have been collaterally assigned
to the Administrative Agent and that payments in respect thereof shall be made
directly to the Administrative Agent;

(ii) the Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles or any
thereof and, in its own name or in the name of others, communicate with account
debtors to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any account or amounts due under any general
intangible. In addition, the Administrative Agent may at any time enforce such
Grantor’s rights against such account debtors and obligors of general
intangibles; and

(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by the Administrative Agent to
ensure any Internet Domain Name is registered.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

Section 6.3 Pledged Collateral.

(a) Voting Rights. During the continuance of an Event of Default, upon notice by
the Administrative Agent to the relevant Grantor or Grantors, the Administrative
Agent or its nominee may exercise (A) any voting, consent, corporate and other
right pertaining to the Pledged Collateral at any meeting of shareholders,
partners or members, as the case may be, of the relevant issuer or issuers of
Pledged Collateral or otherwise and (B) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any Pledged Collateral upon the

 

24



--------------------------------------------------------------------------------

merger, amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Pledged Stock, the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it;
provided, however, that the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

(b) Proxies. In order to permit the Administrative Agent to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder, unless the Credit Agreement expressly permits such dividends
or such other distributions to be made to another Person, (i) each Grantor shall
promptly execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all such proxies, dividend payment orders and other
instruments as the Administrative Agent may from time to time reasonably request
and (ii) without limiting the effect of clause (i) above, such Grantor hereby
grants to the Administrative Agent an irrevocable proxy to vote all or any part
of the Pledged Collateral and to exercise all other rights, powers, privileges
and remedies to which a holder of the Pledged Collateral would be entitled
(including giving or withholding written consents of shareholders, partners or
members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other Person (including the issuer of such Pledged Collateral or
any officer or agent thereof) during the continuance of an Event of Default and
which proxy shall only terminate upon the payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted).

(c) Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
(i) comply with any instruction received by it from the Administrative Agent in
writing that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from liabilities to such Grantor in so complying
and (ii) unless otherwise expressly permitted hereby or the Credit Agreement,
pay any dividend or make any other payment with respect to the Pledged
Collateral directly to the Administrative Agent.

Section 6.4 Proceeds to be Turned over to and Held by the Administrative Agent.
Unless otherwise expressly provided in the Credit Agreement or this Agreement,
upon notice from the Administrative Agent during the continuance of an Event of
Default, all proceeds of any Collateral received by any Grantor hereunder in
cash or Cash Equivalents shall be held by such Grantor in trust for the
Administrative Agent and the other Secured Parties,

 

25



--------------------------------------------------------------------------------

segregated from other funds of such Grantor, and shall, promptly upon receipt by
any Grantor, be turned over to the Administrative Agent in the exact form
received (with any necessary endorsement). All such proceeds of Collateral and
any other proceeds of any Collateral received by the Administrative Agent in
cash or Cash Equivalents shall be held by the Administrative Agent in a Cash
Collateral Account. All proceeds being held by the Administrative Agent in a
Cash Collateral Account (or by such Grantor in trust for the Administrative
Agent) shall continue to be held as collateral security for the Secured
Obligations and shall not constitute payment thereof until applied as provided
in the Credit Agreement.

Section 6.5 Sale of Pledged Collateral.

(a) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state or
foreign securities Laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner because it was conducted as a private sale and
resulted in prices and other terms less favorable than if such sale were a
public sale. The Administrative Agent shall be under no obligation to delay a
sale of any Pledged Collateral for the period of time necessary to permit the
issuer thereof to register such securities for public sale under the Securities
Act of 1933, as amended, or under applicable state securities laws even if such
issuer would agree to do so.

(b) During the continuance of an Event of Default, each Grantor agrees to use
its best efforts to do or cause to be done all such other acts as may be
necessary to make such sale or sales of any portion of the Pledged Collateral
pursuant to Section 6.1 and this Section 6.5 valid and binding and in compliance
with all applicable Laws. Each Grantor further agrees that a breach of any
covenant contained herein will cause irreparable injury to the Administrative
Agent and other Secured Parties, that the Administrative Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained herein shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defense against an action for specific performance
of such covenants. Each Grantor waives any and all rights of contribution or
subrogation upon the sale or disposition of all or any portion of the Pledged
Collateral by the Administrative Agent made in accordance with the terms hereof.

 

26



--------------------------------------------------------------------------------

Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

ARTICLE VII

THE ADMINISTRATIVE AGENT

Section 7.1 The Administrative Agent’s Appointment as Attorney-in-Fact. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any Related Party thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of the Loan Documents, to take any
appropriate action and to execute any document or instrument that may be
necessary to accomplish the purposes of the Loan Documents, and, without
limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent and its Related Parties the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any of the
following:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that the
Administrative Agent may request to evidence, effect, publicize or record the
Administrative Agent’s security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

 

27



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 6.1 or 6.5,
any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral;

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, and collect and receive payment of and receipt for, any moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral, (C) sign and indorse any invoice, freight or
express bill, documents, bill of lading, airways bill, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate,
(G) assign or Dispose of any Intellectual Property owned by the Grantors or any
IP Licenses of the Grantors throughout the world on such terms and conditions
and in such manner as the Administrative Agent shall in its sole discretion
determine, including the execution and filing of any document necessary to
effectuate or record such assignment and (H) generally, sell, assign, convey,
transfer or grant a Lien on, make any Contractual Obligation with respect to and
otherwise deal with, any Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes and do, at
the Administrative Agent’s option, at any time or from time to time, all acts
and things that the Administrative Agent deems necessary to protect, preserve or
realize upon any Collateral and the Secured Parties’ security interests therein
and to effect the intent of the Loan Documents, all as fully and effectively as
such Grantor might do; or

(vi) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.

(b) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate set forth in Section 2.08(b) of the Credit Agreement, from the date of
payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand.

 

28



--------------------------------------------------------------------------------

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Anything in this Section 7.1 to the contrary notwithstanding, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1 unless an Event of Default shall have occurred
and be continuing.

Section 7.2 Authorization to File Financing Statements. Each Grantor authorizes
the Administrative Agent and its Related Parties, at any time and from time to
time, to file or record financing statements, amendments thereto, and other
filing or recording documents or instruments with respect to any Collateral in
such form and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement and the other Collateral Documents, and such financing statements
and amendments may describe the Collateral covered thereby as “All Assets” or
words of similar effect or as being an equal or lesser scope or with greater
detail. Such Grantor also hereby ratifies its authorization for the
Administrative Agent to have filed any initial financing statement or amendment
thereto under the UCC (or other similar Laws) in effect in any jurisdiction if
filed prior to the date hereof.

Section 7.3 Authority of the Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation or entitlement to make any
inquiry respecting such authority.

Section 7.4 Duty; Obligations and Liabilities.

(a) Duty of the Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account so long as
such manner constitutes at least reasonable care. The powers conferred on the
Administrative Agent hereunder are solely to protect the Administrative Agent’s
interest in the Collateral and shall not impose any duty upon the Administrative
Agent to exercise any such

 

29



--------------------------------------------------------------------------------

powers. The Administrative Agent shall be accountable only for amounts that it
receives as a result of the exercise of such powers, and neither it nor any of
its Related Parties shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction through a final and
nonappealable judgment. In addition, the Administrative Agent shall not be
liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by the Administrative Agent in good faith.

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Party thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on the Administrative Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers. The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents or the Administrative Agent shall be responsible to any Grantor for any
act or failure to act hereunder, except for their own gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction
through a final and nonappealable judgment.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by any
Loan Party or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by any Secured Party to such Loan
Party, its estate, trustee, receiver or any other party, including any Grantor,
under any Debtor Relief Law, state or federal law, common law, other Laws, or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made. If, prior to any of the
foregoing, (a) any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing or
(b) any provision of the Guaranty hereunder shall have been terminated,
cancelled or surrendered, such Lien, other Collateral or provision shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations

 

30



--------------------------------------------------------------------------------

of any such Grantor in respect of any Lien or other Collateral securing such
obligation or the amount of such payment.

Section 8.2 Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon any Event of Default, the Administrative Agent may, at its sole
election, proceed directly and at once, without notice, against any Grantor and
any Collateral to collect and recover the full amount of any Secured Obligation
or Guaranteed Obligation then due, without first proceeding against any other
Grantor, any other Loan Party or any other Collateral and without first joining
any other Grantor or any other Loan Party in any proceeding.

Section 8.3 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.4), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

Section 8.4 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.01 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by the Administrative Agent and each
Grantor directly affected thereby.

Section 8.5 Additional Grantors; Additional Pledged Collateral; Joinder
Agreements

(a) If, at the option of the Borrower or as required pursuant to Section 6.12 of
the Credit Agreement, the Borrower shall cause any Subsidiary that is not a
Guarantor or a Grantor to become a Guarantor and Grantor hereunder, such
Subsidiary shall execute and deliver to the Administrative Agent a Joinder
Agreement substantially in the form of Annex 2 and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Guarantor and Grantor party hereto on the Closing Date.

 

31



--------------------------------------------------------------------------------

(b) Pledge Amendments. To the extent required by Section 5.2, the relevant
Grantor shall deliver a pledge amendment duly executed by the Grantor in
substantially the form of Annex 1 (each, a “Pledge Amendment”). Such Grantor
authorizes the Administrative Agent to attach each Pledge Amendment to this
Agreement.

Section 8.6 Marshaling. Neither the Administrative Agent nor any other Secured
Party shall be required to marshal any present or future collateral security
(including but not limited to the Collateral) for, or other assurances of
payment of, the Secured Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of the rights and remedies of the Administrative Agent and each other
Secured Party hereunder in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights
and remedies, however existing or arising. To the extent that it lawfully may,
each Grantor hereby agrees that it will not invoke any Law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
the Administrative Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such Laws.

Section 8.7 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.02 of the Credit Agreement; provided, however, that
any such notice, request or demand to or upon any Grantor shall be addressed to
the Borrower’s notice address set forth in Section 10.02.

Section 8.8 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and permitted assigns; provided, however,
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by other electronic transmission shall be as effective
as delivery of a manually executed counterpart hereof.

 

32



--------------------------------------------------------------------------------

Section 8.10 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 8.11 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

Section 8.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.

Section 8.13 Releases.

(a) Upon the occurrence of the Termination Date, the Collateral shall be
released from the liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, Liens created
hereby on such Collateral shall be automatically released and the Administrative
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of such Liens. A Guarantor shall be automatically
released from its obligations

 

33



--------------------------------------------------------------------------------

hereunder in the event that all the Equity Interests of such Guarantor shall be
sold, transferred or otherwise disposed of in a transaction permitted by the
Credit Agreement; provided, that the Borrower shall have delivered to the
Administrative Agent, at least five (5) Business Days prior to the date of the
proposed release, a written request for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.

[Signature Pages Follow]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

EINSTEIN NOAH RESTAURANT GROUP, INC. By:     Name:   Title:  

 

MANHATTAN BAGEL COMPANY, INC. By:     Name:   Title:  

 

I & J BAGEL, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

CHESAPEAKE BAGEL FRANCHISE CORP. By:     Name:   Title:   EINSTEIN AND NOAH
CORP. By:     Name:   Title:   EINSTEIN/NOAH BAGEL PARTNERS, INC. By:     Name:
  Title:  



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written: BANK OF AMERICA, N.A.,  
as Administrative Agent By:       Name:     Title:  



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF GRANTOR

 

State of

      )        )   

ss.

County of       )   

On this          day of                      , 20     before me personally
appeared                         , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he is
an authorized officer of said corporation, that the said instrument was signed
on behalf of said corporation as authorized by its Board of Directors and that
he acknowledged said instrument to be the free act and deed of said corporation.

 

   Notary Public



--------------------------------------------------------------------------------

Schedule 1

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 2

Pledged Collateral

PLEDGED STOCK

 

ISSUER

   CLASS    CERTIFICATE
NO(S).    PAR
VALUE    NUMBER OF
SHARES,
UNITS OR
INTERESTS PLEDGED DEBT INSTRUMENTS

ISSUER

   DESCRIPTION
OF DEBT    CERTIFICATE
NO(S).    FINAL
MATURITY    PRINCIPAL
AMOUNT



--------------------------------------------------------------------------------

ANNEX 1

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF PLEDGE AMENDMENT

This Pledge Amendment, dated as of                      , 20    , is delivered
pursuant to Section 8.5 of the Guaranty and Security Agreement, dated as of
December 20, 2010, by Einstein Noah Restaurant Group, Inc. (the “Borrower”), and
each of the other Persons party thereto as Grantors in favor of Bank of America,
N.A., as Administrative Agent for the Secured Parties referred to therein (as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty and Security Agreement”). Capitalized terms used
herein without definition are used as defined in the Guaranty and Security
Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all Secured
Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement,
solely as such representation and warranty relates to the Pledged Collateral
listed on Annex 1-A to this Pledge Amendment, is true and correct on and as of
the date hereof as if made on and as of such date.

 

[GRANTOR] By:       Name:     Title:  

 

ACKNOWLEDGED AND AGREED as of the date first above written: BANK OF AMERICA,
N.A.   as Administrative Agent By:     Name:   Title:  



--------------------------------------------------------------------------------

Annex 1-A

PLEDGED STOCK

 

ISSUER

   CLASS    CERTIFICATE
NO(S).    PAR
VALUE    NUMBER OF
SHARES,
UNITS OR
INTERESTS PLEDGED DEBT INSTRUMENTS

ISSUER

   DESCRIPTION
OF DEBT    CERTIFICATE
NO(S).    FINAL
MATURITY    PRINCIPAL
AMOUNT



--------------------------------------------------------------------------------

ANNEX 2

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                      , 20    , is delivered
pursuant to Section 8.5 of the Guaranty and Security Agreement, dated as of
December 20, 2010, by Einstein Noah Restaurant Group, Inc. (the “Borrower”), and
each of the other Persons party thereto as Grantors in favor of Bank of America,
N.A., as Administrative Agent for the Secured Parties referred to therein (as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty and Security Agreement”). Capitalized terms used
herein without definition are used as defined in the Guaranty and Security
Agreement.

By executing and delivering this Joinder Agreement, the undersigned (an
“Additional Grantor”), as provided in Section 8.5 of the Guaranty and Security
Agreement, hereby becomes a party to the Guaranty and Security Agreement as a
Guarantor and Grantor thereunder with the same force and effect as if originally
named as a Guarantor and Grantor therein and, without limiting the generality of
the foregoing, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations, hereby mortgages, pledges and hypothecates to the
Administrative Agent for the benefit of the Secured Parties, and grants to the
Administrative Agent for the benefit of the Secured Parties a lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of the Additional Grantor; provided, however, notwithstanding the
foregoing, no Lien or security interest is hereby granted on any Excluded
Property; provided, further, that if and when any property shall cease to be
Excluded Property, a Lien on and security in such property shall be granted
therein. The Additional Grantor hereby represents and warrants that the Excluded
Property, when taken as a whole, is not material to the business operations or
financial condition of the Grantors, taken as a whole. The Additional Grantor
expressly assumes all obligations and liabilities of a Guarantor and Grantor
thereunder. The Additional Grantor hereby, jointly and severally with the other
Guarantors, absolutely, unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, the full and punctual payment when due,
whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance with any Loan Document, of all the
Guaranteed Obligations. Such Guaranty by the Additional Grantor hereunder
constitutes a guaranty of payment and not of collection. The Additional Grantor
hereby agrees to be bound as a Guarantor and Grantor for the purposes of the
Guaranty and Security Agreement.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 and 2 to the Guaranty and Security Agreement and Schedules
5.08(b), 5.08(c), 5.13, 5.17, 5.21, 5.22 and 5.23 to the Credit Agreement. By
acknowledging and agreeing to this Joinder Agreement, the Additional Grantor
hereby agrees that this Joinder Agreement may be attached to the Guaranty and
Security Agreement and that the Pledged Collateral listed on Annex 1-A to this
Joinder



--------------------------------------------------------------------------------

Amendment shall be and become part of the Collateral referred to in the Guaranty
and Security Agreement and shall secure all Secured Obligations.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 

[Additional Grantor] By:       Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED as of the date first above written: [EACH GRANTOR
PLEDGING ADDITIONAL COLLATERAL] By:       Name:   Title:

 

BANK OF AMERICA, N.A.

        as Administrative Agent

By:       Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF GRANTOR

State of                             )

                                          )         ss.

County of                          )

On this          day of                          , 20     before me personally
appeared                     , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he is
an authorized officer of said corporation, that the said instrument was signed
on behalf of said corporation as authorized by its Board of Directors and that
he acknowledged said instrument to be the free act and deed of said corporation.

   Notary Public



--------------------------------------------------------------------------------

ANNEX 3

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
                         , 20__, is made by each of the entities listed on the
signature pages hereof (each a “Grantor” and, collectively, the “Grantors”), in
favor of Bank of America, N.A. (“Bank of America”), as administrative agent (in
such capacity, together with its successors and permitted assigns, the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of December 20, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Einstein Noah Restaurant Group,
Inc., a Delaware corporation (the “Borrower”), the other Loan Parties party
thereto, the Lenders from time to time party thereto, and the Administrative
Agent, L/C Issuer and Swing Line Lender, the Lenders and the L/C Issuer and the
Swing Line Lender have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor (other than the Borrower) has, pursuant to a Guaranty and
Security Agreement of even date herewith in favor of the Administrative Agent
(as such agreement may be amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty and Security Agreement”), guaranteed the
Obligations (as defined in the Credit Agreement) of the Borrower;

WHEREAS, each Grantor has, pursuant to the Guaranty and Security Agreement,
granted a security interest in substantially all of its assets in favor of the
Administrative Agent for the benefit of the Secured Parties (as defined in the
Credit Agreement) to secure the payment and performance of the Secured
Obligations; and

WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuer, the Swing Line Lender and the Administrative Agent to enter into the
Credit Agreement and to induce the Lenders, the L/C Issuer and the Swing Line
Lender to make their respective extensions of credit to the Borrower thereunder,
each Grantor hereby agrees with the Administrative Agent as follows:

Section 1. Defined Terms. Capitalized terms used herein (including above)
without definition are used as defined in the Guaranty and Security Agreement.

 

 

1

Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.



--------------------------------------------------------------------------------

Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral (other than any Excluded Property
until such time as it ceases to be Excluded Property) of such Grantor (the
“[Copyright] [Patent] [Trademark] Collateral”):

(c) [all of its Copyrights and all IP Licenses providing for the grant by or to
such Grantor of any right under any Copyright, including, without limitation,
those referred to on Schedule 1 hereto;

(d) all renewals, reversions and extensions of the foregoing; and

(e) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(f) [all of its Patents and all IP Licenses providing for the grant by or to
such Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;

(g) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(h) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(i) [all of its Trademarks and all IP Licenses providing for the grant by or to
such Grantor of any right under any Trademark, including, without limitation,
those referred to on Schedule 1 hereto;

(j) all renewals and extensions of the foregoing;

(k) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and



--------------------------------------------------------------------------------

(l) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to the Administrative Agent
pursuant to the Guaranty and Security Agreement and each Grantor hereby
acknowledges and agrees that the rights and remedies of the Administrative Agent
with respect to the security interest in the [Copyright] [Patent] [Trademark]
Collateral made and granted hereby are more fully set forth in the Guaranty and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary actions in connection with their [Copyrights] [Patents] [Trademarks]
and IP Licenses subject to a security interest hereunder.

Section 5. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this agreement by facsimile transmission or by other electronic transmission
shall be as effective as delivery of a manually executed counterpart hereof.

Section 6. Governing Law. THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

Very truly yours,

 

[GRANTOR]

    as Grantor

By:      

Name:

Title:

 

ACCEPTED AND AGREED

as of the date first above written:

 

BANK OF AMERICA, N.A.

    as Administrative Agent

By:      

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE I

TO

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

1. REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

2. [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]

3. IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]